EXHIBIT 10.18

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as
of _______________, 20____ (the “Award Date”) by and between Apria Healthcare
Group Inc., a Delaware corporation (the “Corporation”), and
___________________________ (the “Participant”).

W I T N E S S E T H

     WHEREAS, pursuant to the Apria Healthcare Group Inc. 2003 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:

     1.     Defined Terms.    Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

     2.     Grant.   Subject to the terms of this Award Agreement, the
Corporation hereby grants to the Participant an Award with respect to an
aggregate of ________________________ restricted shares of Common Stock of the
Corporation (the “Restricted Stock”).

     3.     Vesting.   Subject to Section 8 below, the Award shall vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, with respect to one-third of the total number of shares of Restricted
Stock (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second and third anniversaries of the Award Date. The Board reserves the
right to accelerate the vesting of the Restricted Stock in such circumstances as
it, in its sole discretion, deems appropriate and any such acceleration shall be
effective only when set forth in a written instrument executed by an officer of
the Corporation.

     4.     Continuance of Employment.    The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Partial employment or service,
even if substantial, during any vesting period will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.

     Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Corporation, affects the Participant’s
status as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation or any of its Subsidiaries, interferes in any way with the right
of the Corporation or any of its Subsidiaries at any time to terminate such
employment or services, or affects the right of the Corporation or any of its
Subsidiaries to increase or decrease the Participant’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.

     5.     Dividend and Voting Rights.   After the Award Date, the Participant
shall be entitled to cash dividends and voting rights with respect to the shares
of Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.

     6.     Restrictions on Transfer.   Prior to the time that they have become
vested pursuant to Section 3 hereof or Section 7 of the Plan, neither the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
or Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to transfers to the Corporation.

     7.     Stock Certificates.

           (a)     Book Entry Form.   The Corporation shall issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

           (b)     Certificates to be Held by Corporation; Legend.   Any
certificates representing shares of Restricted Stock that may be delivered to
the Participant by the Corporation prior to vesting shall be redelivered to the
Corporation to be held by the Corporation until the restrictions on such shares
shall have lapsed and the shares shall thereby have become vested or the shares
represented thereby have been forfeited hereunder. Such certificates shall bear
the following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

  “The ownership of this certificate and the shares of stock evidenced hereby
and any interest therein are subject to substantial restrictions on transfer
under an Agreement entered into between the registered owner and Apria
Healthcare Group Inc. A copy of such Agreement is on file in the office of the
Secretary of Apria Healthcare Group Inc.”  


           (c)     Delivery of Certificates Upon Vesting.   Promptly after the
vesting of any shares of Restricted Stock pursuant to Section 3 hereof or
Section 7 of the Plan, the Corporation shall, as applicable, either remove the
notations on any shares of Restricted Stock issued in book entry form which have
vested or deliver to the Participant a certificate or certificates evidencing
the number of shares of Restricted Stock which have vested (or, in either case,
such lesser number of shares as may be permitted pursuant to Section 8.5 of the
Plan). The Participant (or the beneficiary or personal representative of the
Participant in the event of the Participant’s death or disability, as the case
may be) shall deliver to the Corporation any representations or other documents
or assurances as the Corporation or its counsel may determine to be necessary or
advisable in order to ensure compliance with all applicable laws, rules, and
regulations with respect to the grant of the Award and the delivery of shares of
Common Stock in respect thereof. The shares so delivered shall no longer be
restricted shares hereunder.

           (d)     Stock Power; Power of Attorney.   Concurrently with the
execution and delivery of this Award Agreement, the Participant shall deliver to
the Corporation an executed stock power in the form attached hereto as Exhibit
A, in blank, with respect to such shares. The Corporation shall not deliver any
share certificates in accordance with this Agreement unless and until the
Corporation shall have received such stock power executed by the Participant.
The Participant, by acceptance of the Award, shall be deemed to appoint, and
does so appoint by execution of this Award Agreement, the Corporation and each
of its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares (or shares otherwise reacquired
by the Corporation hereunder) to the Corporation as may be required pursuant to
the Plan or this Award Agreement and to execute such documents as the
Corporation or such representatives deem necessary or advisable in connection
with any such transfer.

     8.     Effect of Termination of Employment or Services.   If the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary (the date of such termination of employment or
service is referred to as the Participant’s “Severance Date”), the Participant’s
shares of Restricted Stock (and related Restricted Property as defined in
Section 9 hereof) shall be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 3 hereof or Section 7 of the
Plan upon the Severance Date (regardless of the reason for such termination of
employment or service, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Corporation with respect to such transfer. The Corporation
may exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.

     9.     Adjustments Upon Specified Events.   Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan, the Administrator shall make adjustments if appropriate in the number and
kind of securities that may become vested under the Award. If any adjustment
shall be made under Section 7.1 of the Plan or an event described in Section 7.3
of the Plan shall occur and the shares of Restricted Stock are not fully vested
upon such event or prior thereto, the restrictions applicable to such shares of
Restricted Stock shall continue in effect with respect to any consideration,
property or other securities (the “Restricted Property” and, for the purposes of
this Award Agreement, “Restricted Stock” shall include “Restricted Property”,
unless the context otherwise requires) received in respect of such Restricted
Stock. Such Restricted Property shall vest at such times and in such proportion
as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding. To the extent that the
Restricted Property includes any cash (other than regular cash dividends), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator, the earnings
on which shall be added to and become a part of the Restricted Property.

     10.     Tax Withholding.    The Corporation (or any of its Subsidiaries
last employing the Participant) shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local tax law to be
withheld with respect to the vesting of any Restricted Stock. Alternatively, the
Participant or other person in whom the Restricted Stock vests may irrevocably
elect, in such manner and at such time or times prior to any applicable tax date
as may be permitted or required under Section 8.5 of the Plan and rules
established by the Administrator, to have the Corporation withhold and reacquire
shares of Restricted Stock at their fair market value at the time of vesting to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such vesting. Any election to have shares so held back and reacquired
shall be subject to such rules and procedures, which may include prior approval
of the Administrator, as the Administrator may impose, and shall not be
available if the Participant makes or has made an election pursuant to Section
83(b) of the Code with respect to such Award.

     11.     Notices.   Any notice to be given under the terms of this Award
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the
Participant’s last address reflected on the Corporation’s payroll records. Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government. Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

     12.     Plan.    The Award and all rights of the Participant under this
Award Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Award Agreement. The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Agreement. Unless otherwise expressly provided in other sections of this
Award Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.

     13.     Entire Agreement.    This Award Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan may be amended pursuant to Section 8.6 of the Plan. This
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Corporation. Any such amendment that materially
and adversely affects the Participant’s rights under this Agreement requires the
consent of the Participant in order to be effective with respect to the Award.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

     14.     Counterparts.    This Award Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

     15.     Section Headings.    The section headings of this Award Agreement
are for convenience of reference only and shall not be deemed to alter or affect
any provision hereof.

     16.    Governing Law.   This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder.

     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

  APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________


PARTICIPANT

______________________________________
Signature

______________________________________
Print Name

--------------------------------------------------------------------------------

CONSENT OF SPOUSE

     In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Apria Healthcare Group Inc., I, ___________________________, the
spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Award Agreement and do hereby agree to
be bound by all of the terms and provisions thereof and of the Plan.

Dated: _____________, 20____

 

  ______________________________________
Signature of Spouse

______________________________________
Print Name

--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement between Apria Healthcare Group Inc., a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
________________, 20____, the Individual, hereby sells, assigns and transfers to
the Corporation, an aggregate ________ shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s) _____________________________ to
which this instrument is attached, and hereby irrevocably constitutes and
appoints ______________________________________________________ as his or her
attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.

Dated _____________, 20___

 

  ______________________________________
Signature

______________________________________

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)